Title: To John Adams from Alexander White, 5 July 1800
From: White, Alexander
To: Adams, John



Sir
Woodville 5th. July 1800

The enclosed letter is from a man whom I presume is unknown to you, all I can say respecting him, is that some years ago he came to Winchester very poor, and has, by industry and economy acquired a hansome property. his sentiments appear to be expressed with so much disinterestedness and sincerity, that I thought it but justice to communicate them
I arrived here a week ago with a view of seeing my Harvest home. I found considerable destruction through the Country by the Hessian Fly, but the season has been so favourable, that the Crop upon the whole will be beyond mediocrity, should the weather, which has hitherto been favourable, permit it to be secured without loss—The information which my Manager gave me, and which I took the liberty to repeat in your presence, respecting my Wheat, was not quite accurate—The Wheat in the best of my hallow ground is very little affected by the fly, that in an inferior soil considerably injured, and a small piece sown late among Indian Corn totally destroyed—About five acres sown late with bearded Wheat after Potatoes and Turnips on ground well manured, seems entirely to have escaped the fly. I find my Neighbours Wheat under similar circumstances to have shared nearly the same fate, I therefore conclude that rolling my Wheat in lime at the time of sowing had no effect, unless it might be by rendering the plant more vigourous
Mrs. White requests that her most respectful Compliments may be presented to Mrs. Adams—
I am with sentiments of the highest respect / Sir / Your most Obt. Servt

Alex. White